United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1518
                                  ___________

Annie Bell Brown,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                            Submitted: September 16, 2004
                               Filed: December 2, 2004
                                ___________

Before LOKEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

BEAM, Circuit Judge.

      Annie Bell Brown appeals the decision of the Commissioner of the Social
Security Administration (Commissioner) denying her application for disability
insurance benefits under Title II of the Social Security Act. An administrative law
judge (ALJ) upheld the Commissioner's decision. The Appeals Council declined
review, making the ALJ's decision the final decision of the Commissioner. Brown
appealed to the district court,1 which affirmed the Commissioner's decision. Brown
appeals, and we likewise affirm.

I.    BACKGROUND

       Annie Bell Brown was born in 1954. She attended school through the eighth
grade and lives with a daughter who suffers from cerebral palsy. Her past jobs
include work as a packager, assembly-line worker, and cleaner. Brown claims her
disability began in July 1999. She further claims her disabilities involve coronary
artery disease, uncontrolled hypertension, residual effects from a cerebrovascular
accident with myocardial infarction, and mental illness. Brown filed an application
for disability insurance benefits with the Social Security Administration on October
27, 2000.

II.   DISCUSSION

        We review de novo a district court's decision to affirm the denial of social
security benefits. Lowe v. Apfel, 226 F.3d 969, 971 (8th Cir. 2000). In conducting
this review, we determine whether the ALJ's decision to deny benefits is based on
legal error, and "whether the findings of fact are supported by substantial evidence
in the record as a whole." Id. "Substantial evidence is less than a preponderance, but
is enough that a reasonable mind would find it adequate to support the
Commissioner's conclusion." McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000).
In determining whether substantial evidence exists, "we consider evidence that
detracts from the Commissioner's decision as well as evidence that supports it." Id.
Where substantial evidence supports the Commissioner's decision, "we may not
reverse it because substantial evidence exists in the record that would have supported

      1
       The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, sitting by consent of the parties pursuant to 28 U.S.C.
§ 636(c).

                                         -2-
a contrary outcome, or because we would have decided the case differently." Id.
(citation omitted).

      A.    The Regulatory Scheme

       To be eligible for disability benefits, the claimant must meet the insured status
requirements under Title II. See 20 C.F.R. §§ 404.101-404.146. Once the
Commissioner determines a claimant is insured, he uses a five-step sequential process
to determine whether the claimant is disabled for purposes of Title II. 20 C.F.R.
§ 404.1520(a)-(g). If a claimant can be classified at any step, the Commissioner does
not go on to the next step. Id. § 404.1520(a)(4). At the first step, if the claimant is
working and such work is "substantial gainful activity," she is not disabled. Id.
§ 404.1520(b). At the second step, if the claimant is found not to have a "severe
impairment," she is not disabled. Id. § 404.1520(c). "Severe impairment" is defined
as any impairment or combination of impairments that significantly limits physical
or mental ability to perform basic work, not considering age, education, and work
experience. Id. At the third step, if the claimant has an impairment that the
Commissioner has deemed is so severe as to preclude ability to work, and has had or
will have that impairment for at least twelve months, the claimant is disabled. Id.
§ 404.1520(d). At steps four and five, the Commissioner determines whether the
claimant's impairments keep her from performing her past relevant work or from
making an adjustment to any other work. Id. § 404.1520(f)-(g).

       Steps four and five first require a finding of the claimant's "residual functional
capacity" (RFC). Id. § 404.1520(e). RFC is the most a person can do despite that
person's limitations. 20 C.F.R. § 404.1545(a)(1). It is assessed using all relevant
evidence in the record. Id. This includes "any statements about what [the claimant]
can still do that have been provided by medical sources, whether or not they are based
on formal medical examinations." Id. § 404.1545(a)(3). Limitations resulting from
symptoms such as pain are also factored into the assessment. Id. "When determining

                                          -3-
a claimant's RFC, the ALJ's determination must be supported by medical evidence
that addresses the claimant's ability to function in the workplace." Lewis v. Barnhart,
353 F.3d 642, 646 (8th Cir. 2003). "Under this step, the ALJ is required to set forth
specifically a claimant's limitations and to determine how those limitations affect her
RFC." Id. Under the fourth step, once the claimant's RFC is determined, it is
compared with the physical and mental demands of the claimant's "past relevant
work." 20 C.F.R. § 404.1560(b). Past relevant work is work the claimant has done
within the past fifteen years that was "substantial gainful activity," and that lasted
long enough for the claimant to learn how to do it. Id. § 404.1560(b)(1). If the
Commissioner determines the claimant's RFC allows her to perform her past relevant
work, she is not disabled. Id. § 404.1520(f). Step five asks, where it is determined
a claimant cannot perform their past relevant work, whether they nonetheless can
adjust to any other work that exists "in significant numbers in the national economy."
Id. § 404.1560(c). If so, the claimant is not disabled. Id. § 404.1520(g).

       The ALJ found that Brown was insured for disability benefits through
December 31, 2000. Applying the five-step process, he found that Brown had not
been working as defined by the regulations since her alleged onset date of July 10,
1999. He also found that Brown had coronary artery disease that resulted in
myocardial infarction, degenerative disc disease, uncontrolled hypertension that
caused multiple strokes, depression disorder, and a personality disorder, all of which
were severe as defined by the regulations. These impairments, however, were not
listed impairments under step three, requiring a RFC finding and further analysis
under steps four and five. At step four, the ALJ concluded that Brown's RFC allowed
her to continue her past relevant work as a packager and cleaner. Thus, the ALJ
concluded that Brown was not disabled during the period of her insured status.




                                         -4-
      B.    Residual Functional Capacity

       Brown first argues that the ALJ's determination that she retained the RFC for
light work on and before December 31, 2000, the date she was last insured for Title
II benefits, is not supported by substantial evidence. In particular, Brown contends
the ALJ improperly discounted the opinion of her treating physician, Dr. Jerry
Stringfellow, that she was disabled, and also improperly discounted Brown's own
subjective complaints of pain.

       Substantial evidence in the record supports the ALJ's finding that Brown
retained the RFC for light work while insured. The ALJ considered Brown's
testimony of her symptoms and physical limitations; the medical evidence regarding
her history of back pain, hypertension, coronary artery disease, and mental health; the
testimony of Dr. Tauber, a qualified medical expert on what the objective medical
evidence indicated; and Dr. Stringfellow's opinion evidence. In both a medical report
and an April 2002 "deposition,"2 Dr. Stringfellow said Brown was disabled due to
unstable labile hypertension. In that "deposition," he directly stated that the neck pain
Brown complained of would not disable her, but the severe hypertension and
associated cardiovascular disease did. The coronary artery disease, however, was not
diagnosed until December 2001, almost one year after Brown's insurance under Title
II ended. Thus, evidence of Brown’s coronary artery disease can have no bearing in
this case.




      2
       While Brown refers to the statements Dr. Stringfellow gave under oath in
April 2002 following the February 2002 ALJ hearing as "deposition" testimony, the
questioning was conducted exclusively by Brown's attorney with no opposing counsel
present. Dr. Stringfellow's statements are, in essence, an affidavit.

                                          -5-
             1.   Dr. Stringfellow's Opinion

        The ALJ did not give controlling weight to Dr. Stringfellow's opinion of
disability based on hypertension because of Brown's documented non-compliance
with prescribed treatment. Generally, "[a] treating physician's opinion is due
controlling weight if that opinion is well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in the record." Hogan v. Apfel, 239 F.3d 958, 961 (8th Cir. 2001)
(quotations omitted). However, a statement by a medical source that a claimant is
disabled does not necessarily mean the Commissioner will find the claimant disabled.
20 C.F.R. § 404.1527(e)(1). A treating physician's opinion "does not automatically
control or obviate the need to evaluate the record as whole." Hogan, 239 F.3d at 961.
If the Commissioner finds a treating doctor's opinion regarding impairments "is well-
supported by medically acceptable clinical and laboratory diagnostic techniques and
is not inconsistent with the other substantial evidence in [the claimant's] case record,
[the Commissioner] will give it controlling weight." 20 C.F.R. § 404.1527 (d)(2).

      Here, after evaluating the record as a whole, the ALJ found Dr. Stringfellow's
opinion inconsistent with ample evidence of Brown's noncompliance with prescribed
hypertension treatment. The record shows that during one visit to Dr. Stringfellow,
Brown readily admitted she wasn't taking her Clonidine like she should, and on a
number of other visits, Dr. Stringfellow noted Brown's history of noncompliance. He
also noted he had discussed with her on several occasions the importance of taking
her medication. "'If an impairment can be controlled by treatment or medication, it
cannot be considered disabling.'" Roth v. Shalala, 45 F.3d 279, 282 (8th Cir. 1995)
(quoting Stout v. Shalala, 988 F.2d 853, 855 (8th Cir. 1993)). "Failure to follow a
prescribed course of remedial treatment without good reason is grounds for denying
an application for benefits." Id.; see also 20 C.F.R. § 416.930(b). Brown claims her
noncompliance is justified because she cannot afford the prescribed medication. This
court has held that "a lack of sufficient financial resources to follow prescribed

                                          -6-
treatment to remedy a disabling impairment may be . . . an independent basis for
finding justifiable cause for noncompliance [with prescribed treatment]." Tome v.
Schweiker, 724 F.2d 711, 714 (8th Cir. 1984). Yet, the record shows Brown had
access to free samples of hypertension drugs, sought medical treatment regularly, and
had medical insurance coverage from 1998 through 2001. Such evidence is
inconsistent with Brown's claim that a lack of financial resources kept her from
acquiring the treatment prescribed for her hypertension.

       Brown argues she had another good reason for her noncompliance: the side-
effects of the Clonidine prescribed for her hypertension would have made it
impossible for her to work anyway because taking it "knocked her out." The
regulations provide that a claimant must follow prescribed treatment if it can restore
the ability to work. 20 C.F.R. § 404.1530(a). The record shows that in July 1999, Dr.
Stringfellow noted Brown's complaints of dry mouth and drowsiness as side effects
from the Clonidine, but remarked only that she would get accustomed to that. And
although Dr. Stringfellow noted Brown's complaints in October 1999 that the
Clonidine "knocked her out," and that if she could not tolerate it he would have to
find a different medication for her, there is no evidence in the record that her
medication was changed.

      Substantial evidence supports the ALJ's conclusion that Brown was
noncompliant with prescribed treatment for her hypertension without good reason,
and therefore was not disabled. Thus, the ALJ was free not to give Dr. Stringfellow's
contrary opinion controlling weight.

             2.   Subjective Complaints of Pain

      Brown next argues that the ALJ improperly discounted her subjective
complaints of pain. Symptoms such as pain are considered along with any
impairments when determining a claimant's RFC. 20 C.F.R. § 404.1529(d)(4). "In

                                         -7-
analyzing a claimant's subjective complaints, such as pain, an ALJ must consider: (1)
the claimant's daily activities; (2) the duration, frequency, and intensity of the
condition; (3) dosage, effectiveness, and side effects of medication; (4) precipitating
and aggravating factors; and (5) functional restrictions." Gowell v. Apfel, 242 F.3d
793, 796 (8th Cir. 2001) (stating factors from Polaski v. Heckler, 739 F.2d 1320,
1322 (8th Cir. 1984)). "'Other relevant factors include the claimant's relevant work
history and the absence of objective medical evidence to support the complaints.'"
Id. (quoting Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998)). While there is no
doubt the claimant experiences pain, the important question is how severe the pain
is. Id. We will not find error where the ALJ considered, but discredits for good
cause, a claimant's complaints of pain. Id. While "[a]n ALJ may not disregard a
claimant's subjective pain allegations solely because they are not fully supported by
the objective medical evidence," subjective complaints about pain "may be
discounted if there are inconsistencies in the evidence as a whole." Chamberlain v.
Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995).

        The ALJ properly considered Brown's complaints of pain. In his opinion, he
recognized his responsibility to do so before recounting Brown's testimony regarding
her pain. The ALJ considered testimony by Brown that seemed inconsistent with
limitations caused by the kind of pain Brown said she had, including that despite
purported limitations on standing, lifting, and walking, she was still able to cook, do
laundry, sweep and mop, attend church, and tend to her personal needs. She also
testified that she acted as the primary caregiver of her daughter with cerebral palsy,
helping her bathe and tending to her needs whenever the part-time assistant was not
present. There was also evidence in the record that Brown performed yard work. In
addition to the evidence of Brown's daily activities, the record shows the ALJ
inquired during the hearing into evidence related to the other Polaski factors. He also
considered the available medical evidence. Brown's neurosurgeon who performed
a diskectomy in August 1995 stated that Brown could return to work by the following
month with temporary lifting restrictions for that month, and no restrictions thereafter.

                                          -8-
The record notes Brown's continuing failure to comply with prescribed treatments.
For these reasons, the ALJ, while fully considering Brown's subjective complaints of
pain, discounted them in light of other evidence in the record as a whole.

       As a result, the ALJ's decision to discount both Dr. Stringfellow's opinion and
Brown's subjective complaints of pain in the RFC analysis is supported by substantial
evidence in the record as a whole. Consequently, the ALJ's determination that Brown
retained the RFC for light work on and before December 31, 2000, is supported by
substantial evidence.

III.   CONCLUSION

      Given the ALJ's conclusion regarding RFC, substantial evidence supports the
finding that Annie Bell Brown was not disabled on or before December 31, 2000.
Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                         -9-